Goldstein v Lincoln Life & Annuity Co. of N.Y. (2022 NY Slip Op 07403)





Goldstein v Lincoln Life & Annuity Co. of N.Y.


2022 NY Slip Op 07403


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, BANNISTER, MONTOUR, AND OGDEN, JJ.


1035 CA 22-00383

[*1]SAM GOLDSTEIN, AS TRUSTEE OF THE STERN ALTMAN LIFE INSURANCE TRUST, PLAINTIFF-APPELLANT,
vLINCOLN LIFE & ANNUITY COMPANY OF NEW YORK AND LINCOLN NATIONAL CORPORATION, DEFENDANTS-RESPONDENTS. 


BARUCH S. GOTTESMAN, FRESH MEADOWS, FOR PLAINTIFF-APPELLANT.
BOND, SCHOENECK & KING, PLLC, SYRACUSE (TIMOTHY N. MCMAHON OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered September 7, 2021. The order granted defendants' motion for summary judgment and dismissed the second amended complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court